Atkinson, J.
On July 8, 1922, in a suit for temporary alimony and attorney’s fees, the judge ordered the defendant “to pay to the plaintiff, . . the sum of $1.00 one month from date, . . and $10.00 on the 30th day of each succeeding month, until the full sum of $95.00 as doctor’s bill, and $6.00 as laundry bill, has been paid, and $25.00 as temporary attorney’s fees, . . said attorney’s fees to be paid within 90 days from” date of the order. The defendant refused to pay any amount, and on March 27, 1923, an attachment proceeding ’ was instituted against him as for a contempt of court. He pleaded his inability to comply with the judgment, on account of poverty and ill health. On the hearing the evidence for the defendant tended to show that he was, from ill health, unable to labor and earn anything whatever, and that he possessed no property. The evidence for the plaintiff tended to show that the defendant was physically able to earn enough to pay ten dollars per month as temporary alimony. After hearing the evidence the defendant was adjudged to be in contempt of court, and ordered confined in jail until the judgment for alimony was complied with. The defendant excepted. Held: The defendant having failed to pay any part of the alimony which was payable in small installments, the judge was' authorized, under the evidence, to find that the defendant had wilfully disregarded the requirements of the court’s order, and on that ground to adjudge the defendant in contempt.

Judgment affirmed.


All the Justices concur.